Citation Nr: 1016150	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent 
disabling for the service-connected post-traumatic stress 
disorder (PTSD) from April 26, 2004 to December 28, 2008.  

2. Entitlement to a rating greater than 50 percent for the 
service-connected PTSD beginning December 29, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1972 to March 
1974 and October 1974 to September 1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which granted service connection for PTSD with a 
30 percent evaluation effective April 26, 2004.  

During the pendency of the appeal, but before the case was 
sent to the Board, in March 2009, the RO granted an increased 
rating to 50 percent for the service-connected PTSD, 
effective December 29, 2008.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD during the entire 
time period beginning on the date of service connection, 
April 26, 2004, is manifested by a level of impairment that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; panic attacks more than 
once a week; impairment of short-term memory; impaired 
judgment; disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships. 

2.  The service-connected PTSD has never been shown to 
produce occupational and social impairment, with deficiencies 
in most areas, due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene and inability to 
establish and maintain effective relationships.

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 50 percent, and 
no greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.130, Diagnostic Code 9411 (2009).

2. The criteria for an evaluation in excess of 50 percent for 
PTSD beginning December 29, 2008 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for PTSD was granted in 
the August 2004 rating decision appealed, and the current 
appeal arises from his disagreement with the evaluations 
originally and subsequently assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


II. Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned when the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 31-40 is indicative of some impairment in 
reality resting or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)

A GAF score between 51 and 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers)

Three VA psychiatric examinations have been conducted.  

In a July 2004 VA examination the Veteran was diagnosed with 
chronic PTSD with depressed mood with a GAF score of 49.  He 
was cooperative, alert and oriented.  The Veteran's speech 
was coherent and his thinking was logical with no evidence of 
hallucinations or delusions.  His mood was depressed but he 
denied suicidal or homicidal thoughts or plans.  The 
Veteran's remote and recent memory appeared to be within 
normal limits.  He denied ritualistic behavior which 
interfered with routine activities, or panic attacks but 
reported sleep impairment.  The Veteran reported a degree of 
impaired impulse control in that he had lost jobs due to 
speaking his mind.  The examiner determined that the 
Veteran's subsequent employment history reflected impairment 
in occupational functioning. 

In an April 2005 VA examination the Veteran reported 
nightmares from service and anger outbursts.  He reported 
that he quit police work out of concern that he would lose 
his temper with a firearm.  The Veteran was stressed in his 
current job and gets angry when given more work to do.  He 
reported that he missed minimal time from work due to his 
PTSD apart from attending PTSD group.  The Veteran was found 
to have impaired marital, family and social relationships and 
was found to be severely limited in his ability to function 
at work or at home.  He was diagnosed with PTSD with a GAF 
score of 40.  

In a December 2008 VA examination the Veteran reported that 
his biggest problem was his problem with anger and temper at 
his job, that he gets over excited, and gets very vocal and 
loses his temper to the point that it scares people.  He 
reported that he has no control over his temper and it 
doesn't make any sense to him.  The Veteran had problems at 
previous jobs due to his temper and experienced road rage.  
The Veteran reported he does not like being around large 
groups of people, that he has difficulty keeping still and 
previously worked 11-12 hour days for three years to keep 
busy.  He had trouble falling asleep, difficulty sleeping 
deeply, and was grinding his teeth in his sleep.  The Veteran 
has intrusive thoughts and despite memory problems he can 
remember every detail of being in Cambodia.  He does not like 
being around loud noises or noisy children.  The Veteran 
stopped any associations with his experience in Cambodia.  He 
leaves his job for a couple of hours in order to cool off on 
a regular basis because of his temper.  The Veteran has a 
hard time getting along with people and only has one friend 
in addition to his wife.  He denied a history of violence and 
said he won't start a fight but also that he has been known 
to slap people and won't run from a fight.  The Veteran 
reported problems with anger, intrusive thoughts, obsessive 
compulsive traits, and hypervigilance.  He has been able to 
maintain fairly long term relationships, maintain employment 
and has a desire to engage in leisure although he does not.  

Upon examination the Veteran was oriented in all spheres, 
alert and cognizant, pleasant mood, with an euthymic and 
bright affect, appropriate social knowledge and aptitude, was 
able to think abstractly, denied problems with thinking or 
communication, denied delusions or hallucinations, had 
appropriate eye contact and interaction, no inappropriate 
behavior, and denied suicidal ideation.  He had no problems 
with short term memory until the last four years but his long 
term memory intact.  The Veteran has obsessive behavior as 
related to his tendency to have things organized.  His speech 
was normal, logical and goal oriented with no evidence of 
thought disorder.  The Veteran reported occasional panic 
attacks at which time he has to leave where he is as he feels 
claustrophobic and before he says something he shouldn't.  He 
reported mild situational depression but no clinical 
depression or evidence of depression at the evaluation.  The 
Veteran has moderate symptoms of panic attacks, impaired but 
restful sleep and problematic drinking.  The Veteran denied 
any hospitalizations. The examiner found he had some 
impairment to his life but overall functions fairly well with 
a GAF score of 53.  

The Veteran has been treated for PTSD symptoms by the VA 
since 2003.  
In September 2004 the Veteran reported dreams, flashbacks and 
waking a few times every night.  He reported frustration, 
anger, forgetfulness, and difficulty multi-tasking as his 
main issues.  The Veteran appeared mildly depressed but 
stable with slightly flat affect, with both eye contact and 
speech appropriate and no suicidal or homicidal ideation or 
hallucinations. 

In October 2004 the Veteran was alert and oriented, dressed 
causally and his grooming was appropriate.  The Veteran 
appeared mildly depressed and his affect was mildly flat with 
fair eye contact and coherent speech.  The Veteran reported 
struggles with sleep disturbance, nightmares, and flashbacks. 

In November 2004 the Veteran was to be alert, oriented, 
friendly, calm, polite, well-groomed, fluent, logical, 
eloquent speech with good eye contact.  He had appropriate 
appearance, behavior and affect.  The Veteran was not 
psychotic, paranoid, suicidal or homicidal.  He had excellent 
insight and judgement, participates very intelligently in 
discussing his concerns. 

In January 2005 the Veteran appeared stable but obviously 
stressed, with mildly flat affect, depressed mood, fair eye 
contact and coherent and appropriate speech.  He did not have 
any suicidal or homicidal ideation or any hallucinations. 

In February 2005 the Veteran appeared mildly depressed with 
mildly flat affect, depressed mood, fair eye contact, and 
coherent and appropriate speech.  He reported struggle with 
sleep disturbance, nightmares, flashbacks, depression, 
anxiety, and survivor's guilt.  

In April 2005 the Veteran reported that his new job was very 
stressful and he had not been controlling his anger and had 
been lashing out, including some clashes with other 
employees.  He is very controlling and does not like being 
challenged.  

In May 2005 the Veteran appeared stable with less restricted 
affect, less depressed mood, with fair eye contact, fluent 
and appropriate speech.  He was in better spirits but 
continued to suffer from multiple psychosocial issues 
resulting from chronic PTSD.  The Veteran did not present any 
suicidal or homicidal ideation but was noted to have some 
self-destructive tendencies. 

The Veteran has been treated by a private psychologist since 
May 2009 for anger management and impulse control as well as 
coping strategies.  At the initial assessment in May 2009 the 
Veteran was also found to have suicidal ideation with no 
intent.  The psychologist determined the Veteran to have GAF 
scores, when provided, of 50-51.  

Numerous lay statements were submitted.  In a January 2005 
letter the Veteran's former employer stated that it was 
mutually agreed upon that his service with the sheriff's 
office would be detrimental to himself and the citizens of 
the county.  In a February 2005 lay statement the Veteran's 
wife reported that the Veteran feels guilty if he spends time 
with her as he should be working, he insists on controlling 
the finances, he is short tempered, has no patience, tends to 
over react, and has no interest in being intimate.  In a 
February 2005 statement the Veteran reported that his anxiety 
attacks had increased in frequency and severity, that he has 
uncontrolled anger, that his short and long term memory had 
gotten worse, that his mind locks when he is under pressure, 
and he feels guilty if he stops and relaxes.  He also related 
two instances of tunnel vision during attempted, or perceived 
attempted, assaults on him as a law enforcement officer which 
caused him to resign.  In his September 2005 notice of 
disagreement the Veteran reported that he experienced changes 
such as daily panic attacks, difficulty with short term 
memory, and problems dealing with people prior to his April 
2005 VA examination.  In a January 2006 lay statement the 
president of the company that currently employs the Veteran 
reported that the Veteran has an anger management problem 
where he instantly becomes very angry and aggressive almost 
to the point of physical retaliation when confronted with 
stressful situations.  He also reported that the Veteran has 
been informed that unless he can control these tendencies 
that his employment could be in jeopardy.  

The Veteran's predominant symptoms are flashbacks, sleep 
disturbances, panic attacks, difficulty with anger, some 
impulse control, mildly flattened affect and impairment of 
short term memory.  He has never reported suicidal or 
homicidal ideations or hallucinations.  The Veteran's 
appearance and speech has always been appropriate.  He is 
capable of functioning independently as he has maintained 
employment. 

The totality of the record reflects that the Veteran's PTSD-
related symptoms have remained fairly consistent since the 
effective date of service connection, and the Veteran has 
undergone some periods where there is an acute increase in 
symptoms.  Overall, however, the symptoms since the date of 
the claim more nearly approximate the criteria for the 
assignment of a 50 percent rating.  

A higher, 70 percent evaluation is not warranted.  The 
evidence does not show the Veteran to have suicidal ideation, 
obsessional rituals, illogical obscure or irrelevant speech, 
near-continuous panic or depression that affects his ability 
to function independently or appropriately.  The Veteran does 
not exhibit spatial disorientation, neglect of personal 
appearance or hygiene.  Rather, the examination shows that 
the Veteran has been married to the same woman for 14 years, 
he socializes with his wife and one other friend, and he 
works full time.  While the evidence shows that the Veteran 
has difficulty in establishing and maintaining effective 
social relationships, he clearly does not exhibit an 
inability to establish and maintain such.  

The level of impairment associated with PTSD has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 50 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 


Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his PTSD.  


ORDER

An initial rating of 50 percent, but no higher, for the 
service-connected PTSD from April 26, 2004 is granted subject 
to the laws and regulations governing the award of monetary 
benefits. 

Entitlement to a rating greater than 50 percent for the 
service-connected PTSD beginning December 29, 2008 is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


